DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “True Power Shedding Via Switchable Electrical Connections”.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar (US 2018/0102776) in view of Arbel (US 2019/0250853).
Regarding claim 2, Chandrasekar teaches a machine-readable storage medium having machine-executable instructions stored there on that, when executed, cause one or more machines to perform a method (Abstract; Figures 2-5) comprising: closing a first switchable electrical connection (Figure 3 Component 300 shows the switchable electrical connections in more detail in Figure 4C; Figure 4C Component 412), wherein the first switchable electrical connection carries a supply voltage (Figure 4C Component Vcc) from an interposer interconnect element (Figure 3 Component 250+300) to an integrated circuit (IC) component (Figure 3 Component 200+204) fastened to and electrically connected to the interposer interconnect element (Figure 4C Component 412 connects the Component 400 to the input output element 204); and closing a second switchable electrical connection (Figure 4C Component 410), wherein the second switchable electrical connection carries one of: an additional supply voltage or a signal interface (Figure 4C Component 410 connects the IOE to a ground voltage), wherein the first switchable electrical connection and the second switchable electrical connection are closed in a sequence (Figure 4C Component 412 is controlled by an inverted Vg signal and Component 410 is controlled by a regular Vg signal which shows they open and close in a sequence).
Chandrasekar does not teach wherein the second switchable electrical connection carries a one or more data signal and one or more control signals from the interposer interconnect element to the IC component.
Arbel teaches an apparatus (Figure 1), comprising: an interposer interconnect element (Figure 1 Components 120+122); an integrated circuit (IC) component (Figure 1 Component 122 is shown in more detail in Figures 3 and 5; Figure 3 Component 404) connected to the interposer interconnect element (Figure 3 Component 122 is connected to Component 404 as seen in Figure 5); a second switchable electrical connection (Figure 5 Components SW) to carry a signal interface (Figure 5 Components 408); wherein the signal interface comprises at least one of: one or more data signals, and one or more control signals (Figure 5 Component 408). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Chandrasekar to incorporate having a control signal to be switched in and out as taught by Arbel. The benefit of this design is that by the control signal elements can be used and put in standby more efficiently allowing to quick standby operation thus a more efficient system overall. 

Regarding claim 4, Chandrasekar and Arbel teach all the limitations of claim 2. Chandrasekar further teaches programming the interposer interconnect element (Paragraph 0044 “power gating circuitry 300 may be aware when a particular IO element 204 on die 200 will be idle (e.g., circuitry 300 will know when IO element 204 is not actively communicating with daughter die 202) and will therefore selectively adjust the power that is provided to IO element 204 based on its current requirements”; Figure 5).

Regarding claim 5, Chandrasekar and Arbel teach all the limitations of claim 2. Chandrasekar further teaches dynamically programming the interposer interconnect element (Paragraph 0044 “power gating circuitry 300 may be aware when a particular IO element 204 on die 200 will be idle (e.g., circuitry 300 will know when IO element 204 is not actively communicating with daughter die 202) and will therefore selectively adjust the power that is provided to IO element 204 based on its current requirements”; Figure 5).
Regarding claim 6, Chandrasekar and Arbel teach all the limitations of claim 2. Chandrasekar further teaches closing the first electrical connection after closing the second switchable electrical connection (Figure 4C Component 412 is controlled by an inverted Vg signal and Component 410 is controlled by a regular Vg signal which shows they open and close in a sequence; Since the switches close alternatively that means one is closed after the other in a cycle).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar (US 2018/0102776) in view of Arbel (US 2019/0250853) and in further view of Narayan (US 10396778).
Regarding claim 3, Chandrasekar and Arbel teach all the limitations of claim 2. Chandrasekar does not teach opening the first switchable electrical connection and the second switchable electrical connection at substantially a same time.
Narayan teaches an apparatus (Figure 1), comprising: an interposer interconnect element (Figure 2 Components 107a-108c+103); an integrated circuit (IC) component (Figure 1 Components 105a-105c); a first switchable connection to carry a supply voltage (Figure 1 Components 107a-107c); a second switchable connection to carry a ground voltage (Figure 1 Components 108a-108c); wherein the first switchable electrical connection and the second switchable electrical connection are operable to both be open at the same time (Figure 3 Component 308).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Chandrasekar to incorporate turning off both electrical connections as taught by Narayan. The benefit of this design is that it will help reduce current consumption when certain circuit blocks or components are not used (Column 2 Lines 55-65).

Regarding claim 10, Chandrasekar and Arbel teach all the limitations of claim 9. Chandrasekar does not teach wherein the power supply line is coupled to a battery.
Narayan teaches an apparatus (Figure 1), comprising: an interposer interconnect element (Figure 2 Components 107a-108c+103); an integrated circuit (IC) component (Figure 1 Components 105a-105c); a first switchable connection to carry a supply voltage (Figure 1 Components 107a-107c); wherein the power supply line is coupled to a battery (Col. 4 Lines 1-5 “Power Supply 101 may correspond to a voltage regulator, a voltage rectifier, a battery, or other similar component”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chandrasekar to incorporate having a battery as a power source as taught by Narayan. The advantage of a battery power source is that it allows for the system to be powered even when there is an outage and allows from the system to be portable. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar (US 2018/0102776) in view of Arbel (US 2019/0250853) and in further view of Lu (US 8058897).
Regarding claim 9, Chandrasekar and Arbel teach all the limitations of claim 2. Chandrasekar further teaches wherein the power supply line is coupled to the first switchable electrical connection (Figure 4C Component 412).
Chandrasekar does not teach wherein the interposer interconnect element is coupled to a pull-up resistor, which is coupled to a power supply line and a signal interface, wherein the signal interface is coupled to the second switchable electrical connection.
Lu teaches an apparatus (Figure 8), comprising: an interposer interconnect element (Figure 8 Component 820); a supply voltage (Figure 8 Component Vcc); a signal interface (Figure 8 Component 845); a second switchable electrical connection (Figure 8 Component S); and a pull-up resistor coupled to the interposer interconnect element (Figure 8 Component R) coupled between the supply voltage and the signal interface (Figure 8 Component R is between Components Vcc and 845) wherein the signal interface is coupled to the second switchable electrical connection (Figure 8 Components S and 845 are coupled to one another).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Chandrasekar to incorporate a pull up resistance as taught by Lu. The benefit of the design is that the pull up resistance provides a more stable voltage supply decreasing the chances of any premature or accidental switching errors that might occur. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10955905. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10955905 anticipate the claims of the immediate application. 
Regarding claim 2, see claims 1, 11 or 17 of U.S. Patent No. 10955905.
Regarding claim 3, see claims 2 or 18 of U.S. Patent No. 10955905.
Regarding claim 4, see claims 5, 11 or 19 of U.S. Patent No. 10955905.
Regarding claim 5, see claims 5, 11 or 19 of U.S. Patent No. 10955905.
Regarding claim 6, see claims 1, 11 or 17 of U.S. Patent No. 10955905.
Regarding claim 7, see claims 1, 11 or 17 of U.S. Patent No. 10955905.
Regarding claim 8, see claims 1, 11 or 17 of U.S. Patent No. 10955905.
Regarding claim 9, see claims 1 and 3 of U.S. Patent No. 10955905.
Regarding claim 11, see claims 1, 11 or 17 of U.S. Patent No. 10955905.
Regarding claim 12, see claims 1, 11 or 17  of U.S. Patent No. 10955905.
Regarding claim 13, see claims 1, 11 or 17  of U.S. Patent No. 10955905.
Regarding claim 14, see claims 1, 11 or 17  of U.S. Patent No. 10955905.
Regarding claim 15, see claims 2 or 18 of U.S. Patent No. 10955905.
Regarding claim 16, see claims 1 and 3 of U.S. Patent No. 10955905.
Regarding claim 17, see claims 5, 11 or 19 of U.S. Patent No. 10955905.

Claims 10 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10955905 in view of Vaidya (US 2016/0241126). 
Regarding claim 10, claim 10 depends upon claim 9 and claim 1. Claims 1 and 3 of U.S. Patent No. 10955905 teaches all the limitations of claims 1 and 9. U.S. Patent No. does not teach wherein the power supply line is coupled to a battery. 
Vaidya teaches wherein a power supply line can be coupled and sourced from a battery (Figure 8 component VBAT). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 10955905 to incorporate having a battery as a power source as taught by Vaidya. The advantage of a battery power source is that it allows for the system to be powered even when there is an outage and allows from the system to be portable. 

Regarding claim 18, U.S. Patent No. 10955905 teaches all the limitations of claim 18 however does not teach a processor, a radio, a memory and a sensor. 
Vaidya teaches a system (Figure 1 and Figure 11), comprising: a processor (Figure 11 Component 1610), a radio (Figure 11 Component 1620), a memory (Figure 11 Component 1660) and a sensor (Figure 11 Component 1670 or 1680).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 10955905 to incorporate wherein the loads are a processor, a radio, a memory and a sensor as taught by Vaidya. The advantage of this design is that multiple devices can be controlled through a single element while satisfying their static and transient current requirements. 

Regarding claim 19, U.S. Patent No. 10955905 in combination with Vaidya teach all the limitations of claim 18. U.S. Patent No. teaches all the further limitations of claim 19 (see claims 2 or 18 of U.S. Patent No. 10955905).
Regarding claim 20, U.S. Patent No. 10955905 in combination with Vaidya teach all the limitations of claim 18. U.S. Patent No. teaches all the further limitations of claim 20 (see claims 1, 11 or 17 of U.S. Patent No. 10955905).

Regarding claim 21, U.S. Patent No. 10955905 in combination with Vaidya teach all the limitations of claim 18. U.S. Patent No. teaches all the further limitations of claim (see claims 1, 11 or 17 of U.S. Patent No. 10955905).

Allowable Subject Matter
Claims 7 and 8 are rejected under double patenting and are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests closing a third switchable electrical connection, wherein the third switchable electrical connection is to carry from the interposer interconnect element to the IC component a ground voltage. Claim 8 is dependent upon claim 7. 

Claims 11-21 are rejected under double patenting, but would be allowable if the double patenting rejection was overcome through either amendments or a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests at least three switches coupled to the interposer interconnect element, wherein the at least three switches include a third switch wherein the third switch is operable to provide a ground to the IC component. Claims 13-17 depend upon claim 11. 

Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the interposer interconnect element includes at least a third switch, wherein the third switch is operable to provide a ground to the processor. Claims 19-21 depend upon claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ingles (US 2011/0245988) teaches a data center management unit with dynamic load balancing, however lacks teaching a third switch outside of the first two switches that connects the elements to ground. 
Vaidya (US 2016/0241126) teaches a continuous current mode multi load power regulator that has switches connecting multiple loads however lacks teaching a third switch outside of the first two switches that connects the elements to ground. 
Schaef (US 2018/0309311) teaches a cold start device for harvesting energy. Schaef in Figure 5 taught a switching configuration that showed connecting multiple capacitances through switching operations and a switch that connected the power supply line to ground, however, Schaef was not analogous art and was not seen as being combinable with the other references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839


                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                                 Supervisory Patent Examiner, Art Unit 2839